PER CURIAM.
Joseph Francis Farran appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Farran was sentenced on March 28, 1996, for offenses he alleges occurred on December 1, 1995. The trial court denied the motion, concluding that this court in Heggs v. State, 718 So.2d 263 (Fla. 2d DCA 1998), declined to find the 1995 sentencing guidelines unconstitutional. The supreme court has now declared those guidelines unconstitutional. See Heggs v. State, 759 So.2d 620 (Fla.2000). We accordingly reverse and remand for further consideration of Farran’s motion. See Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000). If the court enters an order declaring resentencing unneces*811sary, it should attach all documents necessary to reach that conclusion.
Reversed and remanded.
PATTERSON, A.C.J., and BLUE and WHATLEY, JJ„ Concur.